Citation Nr: 1646808	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a compensable initial rating for exotropia of the right eye on a schedular basis.

2.  Entitlement to a compensable rating for exotropia of the right eye on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is associated with the claims file.

After a careful review of the Veteran's claims file, the Board finds that the issue of entitlement to a higher rating for exotropia of the right eye on extraschedular basis has been raised, and the issue is now listed on the title page. 

The Board notes that the issue of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) was raised by the record, and adjudicated in an October 2010 rating decision.  However, in his January 2011 notice of disagreement, the Veteran reported that he did not wish to appeal the denial of his TDIU claim, and was only seeking to appeal the rating assigned to his right eye disability.  Thus, the Board finds that, although the issue of entitlement to a TDIU was raised by the Veteran, that issue is not before the Board, as the Veteran specifically declined to appeal the denial of that issue.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

The issue of entitlement to an extraschedular rating for service-connected right eye exotropia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the initial grant of service connection but prior to May 14, 2015, the Veteran's right eye disability was manifested by diplopia that was only occasional or transient with vision correctable to 20/40 or better.   

2.  From May 14, 2015, the Veteran has had diplopia of central 20 degrees which is constant but correctable with spectacles with prismatic correction.


CONCLUSION OF LAW

The schedular criteria for a compensable initial evaluation for right eye exotropia have not been met.  38 U.S.C.A. §§ 1155 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6090 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to a compensable initial rating for the Veteran's right eye disability, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the August 2009 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the August 2009 rating decision on appeal, the Veteran was provided with a February 2005 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Most recently, the Veteran underwent a VA examination to evaluate the severity of his right eye disability in May 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examination provided was adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's right eye disability under its diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examination provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the September 2013 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that a compensable initial disability rating is warranted for his right eye disability.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

With regard to the Veteran's right eye disability, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2015).  However, these amended criteria govern cases only when the claim is filed on or after December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008).  The Board notes that the RO has used the current rating criteria in evaluating the Veteran's right eye disability; however, upon the Board's determination made in its November 2014 Remand that the Veteran's appeal of the rating assigned to his right eye disability stemmed from his initial claim for service connection filed in November 2004, the appeal will be considered under the prior criteria.  Id.  

The Veteran's right eye disability is rated as noncompensable under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6090.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of Diagnostic Codes 6099-6090 reflects that there is no diagnostic code specifically applicable to the Veteran's right eye disability, and that this disability is rated by analogy to diplopia under Diagnostic Code 6090.  See 38 C.F.R. § 4.20 (2015) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under the rating criteria in effect prior to December 10, 2008, diplopia which was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).  Otherwise, diplopia was rated under 38 C.F.R. § 4.84a, Diagnostic Criteria 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 2.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.

When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 3.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Criteria 6090, Note 4.  If the diplopia was from 31 to 40 degrees, it was rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia was from 21 to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it was lateral; and (c) equivalent to 15/200 visual acuity if it was down.  If the diplopia was central at 20 degrees, it was rated equivalent to visual acuity of 5/200. 

Prior to December 10, 2008, Diagnostic Codes 6061-6079, provided for a 20 percent evaluation when there was 20/70 vision in one eye with 20/50 vision in the other eye, when there was 20/100 vision in one eye and 20/50 vision in the other eye, when there was 20/200 vision in one eye with 20/40 vision in the other eye, or when there was 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  A 30 percent evaluation was warranted when there was 20/70 vision in one eye with 20/70 vision in the other eye, when there was 20/100 vision in one eye and 20/70 vision in the other eye, when there was 20/200 vision in one eye with 20/50 vision in the other eye, when there was 15/200 vision in one eye with 20/50 vision in the other eye, when there was 10/200 vision in one eye with 20/40 vision in the other eye, or when there was 5/200 vision in one eye with 20/40 vision in the other eye.  A 40 percent evaluation was warranted when there was 20/200 vision in one eye with 20/70 vision in the other eye, when there was 15/200 vision in one eye and 20/70 vision in the other eye, when there was 10/200 vision in one eye with 20/50 vision in the other eye, or when there was 5/200 vision in one eye with 20/50 vision in the other eye.  Id.  A 50 percent evaluation was warranted when there was 10/200 vision in one eye with 20/70 vision in the other eye, or when there was 5/200 vision in one eye with 20/70 vision in the other eye.  Id.  An award of 100 percent was assignable for visual acuity of 5/200 in each eye or visual acuity of 5/200 in one eye and blindness in the other eye, having only light perception, or anatomical loss of the other eye.  Id.

Prior to December 10, 2008, visual impairment could also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for impairment of field vision were evaluated under Diagnostic Criteria 6080 (2008).  To ascertain the correct rating under Diagnostic Criteria 6080, the average concentric contraction of visual fields must be computed in accordance with 38 C.F.R. § 4.76a.  Under that provision, the extent of contraction of the visual field in each eye was determined by recording the extent of the remaining visual fields in each of eight 45-degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost were added together and then subtracted from 500.  The resulting figure was the total remaining degrees of visual field. That figure was divided by eight to yield the average contraction for rating purposes.

Under Diagnostic Criteria 6080, concentric contraction of visual field to 5 degrees or less warranted a 100 percent rating for bilateral loss, and a 30 percent rating for unilateral loss, or rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees but not to 5 degrees warranted a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees but not to 15 degrees warranted a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees but not to 30 degrees warranted a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees but not to 45 degrees warranted a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rated as 20/50 (6/15).  The concentric contraction ratings required contraction within the stated degrees, temporally; the nasal contraction may have been less.  VA rated unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

At a May 2005 QTC examination, the Veteran reported complaints of laziness and weakness of the eye and difficulty focusing on fast moving objects.  He reported that he worked as a forklift operator and usually performed his work tasks without problems.  He stated that he needed glasses for reading only; however, he had no myopic condition at that time.  His vision was essentially normal with the exception of occasional drifting of the right eye towards the right temple region.  Examination of the eyes showed that the Veteran was able to track and follow a moving object in all quadrants of the eye.  The pupils were equal, round, and reactive to light and accommodation.  There was no gross evidence of corneal, iris, or scleral injury.  Peripheral vision was grossly normal when testing for field of vision and was judged to be approximately 120 degrees, bilaterally.  

A June 2005 QTC examination reflects the Veteran's complaints of progressive turning out of the right eye.  He denied diplopia but reported difficulty focusing to read, requiring the use of reading glasses.  His vision was adequate for his needs and no medications were taken.  He denied a history of glaucoma or other eye problems and his family history was negative for eye disease.  His near vision was 20/25 in the right eye and 20/20 in the left eye.  Best corrected vision was 20/20 in both eyes.  Near vision was correctable to 20/20 in both eyes with a +2.00 add.  Pupils arced equally and were normally reactive.  There was no palpable deformity of the orbit.  He had an obvious right exotropia, which measured at approximately 50 prism diopters.  He could alternate, and his exotropia was intermittent.  At near, this decreased to an exophoria without any intermittent exotropia.  Slit lamp revealed the cornea, anterior chamber, lens, and vitreous to be clear in both eyes.  Funduscopic examination with the pupils dilated showed a 0.7 cup in the right eye and a 0.4 cup in the left eye.  Disc, macula, and vessels were otherwise normal.  Tonometry by applanation was 22, bilaterally, which was borderline.  Visual field using the Goldmann perimeter and the IIIe/4 test object revealed the right eye and the left eye to be essentially within normal limits with a normal blind spot.  The diagnoses were intermittent exotropia and ocular hypertension.  The examiner noted that the ocular hypertension was a coincidental finding.  

A December 2007 VA treatment record notes the Veteran's complaints of blurred vision with gradual onset in both eyes.  The right eye was noted to turn out, and the Veteran had intermittent diplopia, usually first in the morning, which he was able to adjust immediately.  He denied loss of vision and flashes.  On examination, distance vision was 20/20 in the right eye and 20/20-1 in the left eye.  Near vision was 20/100-1 in both eyes.  There was full range of motion in both eyes with disconjugate movements.  There was no restriction in the right eye and there was intermittent diplopia in all gazes.  The Veteran was unable to maintain full straight ahead focus of both eyes for very long.  Visual fields were normal in both eyes.  Cover test showed right eye exotropia at 45 diopters, which occurred for 90 percent of the time.  A slit lamp examination revealed melanosis of the conjunctiva, bilaterally, but was otherwise normal, as the sclera, cornea, anterior chamber, angles, iris, and lens were normal.  A dilated fundus examination showed a cup to disc ratio of 0.55/0.55 in the right eye and 0.45/0.45 in the left eye.  Rim tissue was healthy.  The macula and background were normal.  Vessels were 2/3 artery to vein and 1/2 anterior light reflex, bilaterally.  The periphery was normal, bilaterally.  The diagnoses were bilateral presbyopia; longstanding exotropia with stable vision; trace nuclear sclerosis, bilaterally; and melanosis of the oculi, bilaterally.  A December 2007 VA treatment record reflects that the Veteran received an eyeglass prescription for near reading.

In March 2009, the Veteran underwent a VA examination.  He reported gradually worsening exotropia in the right eye as well as double vision.  Physical examination revealed that visual acuity was not worse than 5/200.  There was no keratoconus and there was not more than 4 diopters of spherical correction between the eyes.  Uncorrected distance vision in the right eye was 20/25, corrected to 20/20.  Uncorrected near vision in the right eye was 20/60, corrected to 20/20.  Uncorrected distance vision in the left eye was 20/20, and uncorrected near vision in the left eye was 20/60, corrected to 20/20.  Muscle function examination showed evidence of strabismus, classified as exotropia in the right eye.  Diplopia was present at all distances and was reported to be intermittent.  Diplopia was not correctable by use of prisms or lenses.  Slit lamp examination was abnormal, as there was evidence of scars on the right upper lid and melanosis, bilaterally in the sclera and conjunctiva.  The cornea was clear, bilaterally, and the anterior chamber was deep and quiet, bilaterally.  The iris was flat and round, bilaterally, and there was trace nuclear sclerosis in the bilateral lenses.  No other lens abnormality was found.  Funduscopic examinations showed cup to disc ratio of 0.6/0.4.  Vessels, macula, fundus, media, and periphery were normal, bilaterally.  There was no evidence of a visual field defect and there were no homonymous hemianopia.  There was no evidence of scotoma in either eye.  On tonometry, right and left eye pressure were 19.  Lacrimal duct function was normal.  There was evidence of scarring on the right upper eyelid and orbital region.  There was no lagophthalmos, symblepharon, or ptosis.  There was evidence of nystagmus, which was not a central type.  The examiner diagnosed right exotropia, and noted that the exotropia measured approximately 50 prism diopters.  The exotropia was classified as intermittent and alternating, and that the Veteran was able to bring both eyes together straight but not for a long period of time.  The Veteran reported occasional diplopia but denied double vision during examination.  He indicated that the double vision was only present when he was very tired.  The examiner noted that the Veteran's usual occupation as machine and forklift operator and that he retired from working in 2006 due to throat cancer.  The examiner reported severe effects on sports and driving activities.  The examiner explained that, although the Veteran's right exotropia was intermittent, it was obvious nearly all the time.  He had good best corrected visual acuity in both eyes, similar refractive errors, and normal pupillary responses, bilaterally.  He had a full range of extraocular movements in both eyes with mild nystagmus of the right eye on extreme right gaze.  There were complaints of occasional diplopia.  The examiner noted that scarring of the right upper eyelid did not cause any dysfunction.

A January 2010 VA treatment record reflects that the Veteran lost his glasses for near work.  He reported good distance acuity but that he experienced intermittent diplopia four to five days per week, usually first thing in the morning, which adjusted immediately.  Distance vision was 20/25+  in the right eye and 20/20 in the left eye.  Near vision was 20/100- in the bilateral eyes.  There was full range of motion in both eyes with disconjugate movements and no restriction in the right eye.  There was intermittent diplopia in all gazes and the Veteran was unable to maintain full straight ahead focus of both eyes for very long.  Visual field was full in each eye.  Cover test showed right exotropia greater than 45 diopters more than 90 percent of the time.  Slit lamp examination showed bilateral dermatochalasis and melanosis in the conjunctiva.  The sclera were 1+, bilaterally.  The cornea was clear and the anterior chamber was deep and quiet.  Angles were 4/4, bilaterally, and the irises and lenses were normal.  Dilated fundus examination showed cup to disc ratio of 0.5/0.5 in the right eye and 0.45/0.45 in the left eye.  Rim tissue was healthy.  The macula were flat with a positive foveal light reflex, and the background, and periphery were normal.  Vessels were 2/3 artery to vein and 1/3 arteriolar light reflex, bilaterally.  The diagnoses were astigmatism with presbyopia, bilaterally; alternating, intermittent right eye exotropia 90 percent of the time with good visual acuity.  The Veteran stated that diplopia was transient at worst.  Nuclear sclerosis and cortical spokes were present, bilaterally.  The Veteran was given a prescription for bifocal glasses.  A July 2010 VA treatment record reflects that the Veteran broke his glasses and requested single vision new glasses.

In September 2010, the Veteran underwent another VA eye examination.  The Veteran reported diplopia which occurred when he was tired and when he first wakes up in the morning.  He noted that he tried prisms in his glasses.  Physical examination showed occasional diplopia which was not correctable by spectacles.  Funduscopic examination was normal and there was no homonymous hemianopsia or scotoma.  A visual field defect was noted, but a diplopia visual field test was not performed because the Veteran was not experiencing diplopia at the time of examination.  Visual acuity was not worse than 5/200, and there was no corneal disorder that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  Additionally, there was not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye with the near vision being worse and there were not more than 3 diopters of spherical correction between the eyes.  On examination, uncorrected right and left distance vision was 20/20, and uncorrected right and left near vision as 20/60, corrected to 20/20.  Slit lamp findings were normal and there was no lens abnormality.  Tonometry showed right eye pressure of 14 and left eye pressure of 16.  There were no physical findings for abnormal accommodation, abnormal lacrimal duct function, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There was evidence of scarring on the right upper and lower lid.  The diagnoses were right eye exotropia and diplopia.  

The Veteran reported that he was retired from employment, and that he had lost several jobs due to his eye disability.  He indicated that he was not able to type as fast as he used to and he was terminated from jobs on assembly lines and a job as a forklift driver because he could not keep up.  The examiner found that the Veteran's exotropia and diplopia caused severe effects on driving, moderate effects on traveling, mild effects on chores, and no effects on the remaining activities of daily living.  The examiner found that, due to the Veteran's eye disability, he may experience problems with on-the-job spatially-oriented tasks, although this did not prevent him from performing those tasks.  The examiner noted that the Veteran had excellent visual acuity which would allow him to perform most any job which involved near- or distant-oriented tasks, taking into account the potential problems with spatially-oriented tasks.  The examiner also indicated that patients with longstanding exotropia will learn to "suppress" the outward-turning eye, which eliminates the double vision.

In a January 2011 notice of disagreement, the Veteran reported that his eye problems did not cause difficulty seeing, but they did result in problems keeping his eyes focused on one object at a time.  He explained that he could not perform any activities at a fast pace, and that he had to "move in slow motion."  He noted that he lost several jobs as a result of this effect, and that he was unable to drive a car at night because of double vision.

A January 2012 VA treatment record reflects that the Veteran had very minor vision changes.  He reported that he noticed double vision at night, so he did not drive at night, particularly in inclimate weather.  Distance vision was 20/20 in the right eye and 20/20- in the left eye.  Near vision was 20/80+2, bilaterally.  There was full range of motion of the eyes.  Intermittent diplopia in all gazes was found when the eye lost fixation.  The Veteran was unable to maintain full straight ahead focus of both eyes for very long.  The visual field was normal in both eyes.  Cover test showed right eye exotropia at 45 diopters which occurred 90 percent of the time.  The exotropia was intermittent alternating, and the Veteran could bring either eye in and focus straight ahead when concentrating.  Slit lamp examination showed melanosis of the conjunctiva.  The sclera and cornea were clear and the anterior chamber was deep and quiet.  Angles were 4/4, and the iris was normal.  There was trace nuclear sclerosis in the lenses.  Dilated fundus examination showed cup to disc ratio of 0.45/0.45 in the right eye and 0.40/0.40 in the left eye with healthy rim tissue.  The macula were flat and foveal light reflex was positive.  Background was normal and the vessels were 2/3 artery to vein and 1/3 anterior light reflex.  The periphery was normal.  The diagnoses were bilateral presbyopia; intermittent alternating exotropia; and bilateral cataract which was not decreasing vision.  The optometrist noted that the Veteran was educated on the options of surgery, patching, or fogging of one eye to eliminate the diplopia or possible monovision, but was not interested in any of those options.

A January 2013 VA treatment record reveals that the Veteran reported slowly worsening near vision and his request for new glasses.  He indicated that his double vision had worsened and that he noticed it particularly while driving at night.  Examination revealed distance vision of 20/20-1 in the right eye and 20/20-2 in the left eye.  Near vision was 20/100+2 in both eyes.  There was full range of motion in each eye.  Intermittent diplopia of all gazes was present when the eye lost fixation.  The Veteran was unable to maintain full straight ahead focus of both eyes for very long.  Visual field was full, and cover test showed right exotropia of 45 diopters.  The optometrist noted that the Veteran exhibited right exotropia approximately 95 percent of the time, but that he was able to focus and bring the right eye in to alignment but unable to sustain the aligned positioning.  Slit lamp examination showed melanosis of the conjunctiva.  The sclera and cornea were clear, bilaterally.  The anterior chambers were deep and quiet.  Angles were 4/4, and the iris was normal.  The lenses revealed trace nuclear sclerosis, bilaterally.  Dilated fundus examination showed cup to disc ratio of 0.5/0.5 in the right eye and 0.40/0.40 in the left eye with healthy rim tissue.  The macula were flat and a foveal light reflex test was negative.  Background was normal.  Vessels were 2/3 artery to vein and 1/3 anterior light reflex, bilaterally.  The periphery was normal.  The diagnoses were presbyopia in the bilateral eyes; right exotropia which was constant most of the time with the ability to align the eyes but inability to sustain the alignment; and bilateral cataracts in which surgery was not indicated.  The optometrist noted that the Veteran's exotropia was of an intermittent alternating nature, and that the Veteran was educated on the option of surgery, but that he was not interested.

In September 2013, the Veteran presented testimony before the Board.  The Veteran explained that his right eye disability caused difficulty focusing the eye, as his right eye "flares off to the right."  He noted difficulty in his prior jobs as a forklift operator, assembly line worker, and computer programmer at a newspaper because it took too much time for him to complete the work due to his eye focusing difficulties.  He acknowledged that he would not have a problem with slow-paced work, such as janitorial work.  He explained that his right eye was also his dominant eye.  He reported that he had an eye patch at home, but that it did not help his trouble focusing because it made him dizzy.  He stated that he used eyeglasses for reading only, and that they did not help his eye disorder.  He explained that he was unable to drive a vehicle at night because the line in the road appeared to be in a different location to him than where it actually was.

A July 2014 VA treatment record notes the Veteran's reports that his vision was good with his glasses.  On examination, distance visual acuity was 20/20-1 in the right eye and 20/20 in the left eye.  Near visual acuity was 20/100+2 in the bilateral eyes.  The pupils were equal, round, and reactive to light.  There was no afferent pupillary defect.  There was full range of motion of the eyes, bilaterally, and diplopia was noted as intermittent, mainly in the left gaze.  Visual fields were full in both eyes.  Cover test showed right exotropia at 45 diopters.  The Veteran was able to bring the right eye into alignment for a short period of time.  Slit lamp examination showed melanosis of the conjunctiva.  The sclera and cornea were clear and the anterior chamber was deep and quiet.  Angles were 4/4 and the irises were normal.  The lenses showed trace nuclear sclerosis.  Tonometry results were 21 in each eye.  Dilated fundus examination showed cup to disc ratio of 0.5/0.5 in the right eye and 0.40/0.40 in the left eye with healthy rims.  The macula were flat and foveal light reflex was negative.  Background and periphery were normal.  Vessels were 2/3 artery to vein and 1/3 anterior light reflex.  The diagnoses were presbyopia; bilateral cataracts which were non-surgical; and right exotropia which was stable with occasional symptoms.  The right eye was constant throughout the entire examination.  The Veteran reported that diplopia was sometimes a problem at night, and he noted issues of glare when the right eye was turned out.  He was prescribed bifocal eyeglasses.

In an April 2015 statement, the Veteran described his symptoms as difficulty keeping his right eye focused.  He indicated that he could not do anything at a fast pace, including assembling or using a forklift.  He also noted that he was unable to drive a car at night during inclimate weather.  He reported that he wore glasses to read items up close, but that the glasses do not help with his right eye problem because his right eye wandered to the corner of his eye socket while his left eye was looking straight ahead.  He reported feeling embarrassed and experiencing double vision which was the cause of his difficulty focusing.

In May 2015, the Veteran underwent another VA eye examination.  Uncorrected distance acuity was 20/40 or better in each eye, corrected to 20/40 or better.  Uncorrected near acuity was 20/100 in each eye, corrected to 20/40 or better.  The Veteran did not have a distance equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  Pupils were round and reactive to light and there was no afferent pupillary defect present.  There was not anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no corneal irregularity that resulted in severe irregular astigmatism.  There was constant diplopia present in the central 20 degrees; 21 to 30 degrees down, lateral, and up; 31 to 40 degrees down, lateral, and up; and greater than 40 degrees down, lateral, and up.  The examiner reported that the diplopia was not correctable with standard spectacle correction, but that it was correctable with standard spectacle correction that includes a special prismatic correction.  Slit lamp examination revealed normal conjunctiva, sclera, cornea, anterior chamber, iris, and lens in each eye.  Fundus examination was normal, bilaterally.  There was no visual field defect.  There was no scarring or disfigurement attributable to any eye condition and there were no incapacitating episodes in the past 12 months.  The diagnosis was exotropia.  The examiner remarked that the Veteran's eye condition did not impact his ability to work.

After a thorough review of the evidence of record under the laws and regulations set forth above, the Board concludes that a compensable initial disability rating is not warranted for the Veteran's service-connected right eye disability.  

The Veteran's right eye disability can be rated under three different criteria; visual acuity (Diagnostic Codes 6061-6079), ratings for impairment of field vision (Diagnostic Code 6080), or diplopia (Diagnostic Code 6090).

Diagnostic Code 6090 is the diagnostic criteria for diplopia.  Under 38 C.F.R. § 4.77, diplopia that is occasional or correctable is not considered a disability.  In June 2005, the Veteran denied diplopia.  In December 2007, he reported intermittent diplopia, usually first thing in the morning, which he was able to adjust.  On examination, there was intermittent diplopia in all gazes and right eye exotropia at 45 diopters which occurred for 90 percent of the time.  In March 2009, the Veteran reported worsening double vision.  Examination showed diplopia at all distances which was intermittent and not correctable by the use of prisms or lenses.  He denied double vision during examination and stated that it was only present when he was very tired.  In January 2010, the Veteran remarked that he experienced intermittent diplopia four to five days per week, usually first thing in the morning, which adjusted immediately.  On examination, there was intermittent diplopia in all gazes and the Veteran was unable to maintain full straight ahead focus of both eyes for very long.  There was right exotropia greater than 45 diopters more than 90 percent of the time.  In September 2010, the Veteran noted diplopia which occurred when he was tired and when he first awoke in the morning.  He noted that he tried prisms in his glasses.  Physical examination showed occasional diplopia which was not correctable by spectacles.  A January 2012 record notes the Veteran's reports of double vision at night and in inclimate weather.  There was intermittent diplopia in all gazes when the eye lost fixation.  The Veteran was unable to maintain full straight ahead focus of both eyes for very long.  There was right eye exotropia at 45 diopters which occurred 90 percent of the time.  A January 2013 record also showed intermittent diplopia of all gazes when the eye lost fixation.  There was right exotropia of 45 diopters approximately 95 percent of the time.  In July 2014, there was intermittent diplopia, mainly in the left gaze.  There was right exotropia at 45 diopters.  In May 2015, there was constant diplopia in the central 20 degrees; 21 to 30 degrees down, lateral, and up; 31 to 40 degrees down, lateral, and up; and greater than 40 degrees down, lateral and up.  The diplopia was not correctable with standard spectacle correction, but was correctable with standard spectacle correction that included special prismatic correction.  

Although there is evidence of diplopia throughout the appeal period, the only evidence which stated the degree of diplopia is the May 2015 VA examination.  The May 2015 examination reported the degree of diplopia as central 20 degrees.  When those results are applied to Diagnostic Code 6090, the equivalent visual acuity would be 5/200.  As noted above, the better eye is rated according to the best corrected visual acuity; thus, in this case, that would be 20/20.  When 5/200 and 20/20 are applied to Diagnostic Code 6074, the result is a 30 percent disability rating.  However, as noted above, diplopia which is occasional or correctable is not considered a disability.  38 C.F.R. § 4.77.  In this case, the Veteran's diplopia was regularly reported as occasional or intermittent since his initial claim for service connection was filed; however, the May 14, 2015 examiner found it to be constant.  Accordingly, as the evidence of record prior to May 14, 2015 showed intermittent or occasional diplopia, it is not considered a disability under 38 C.F.R. § 4.77, and is therefore noncompensable prior to May 14, 2015.  

Although the evidence of record from May 14, 2015 shows diplopia which would be compensable at a 30 percent disability rating with consideration of the equivalent impairment of visual acuity, the May 2015 VA examiner found that the Veteran's diplopia was correctable with standard spectacles with special prismatic correction.  Because 38 C.F.R. § 4.77 states that diplopia which is correctable is not considered a disability, a compensable evaluation is also not warranted for diplopia from May 14, 2015.  For the foregoing reasons, a compensable initial rating is not warranted for the Veteran's right eye disability under the diagnostic criteria for diplopia during any time period pertinent to the appeal.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran might also warrant a compensable rating based on visual acuity; however, after a careful review of the Veteran's claims file the Board finds that he does not warrant a compensable rating at any point during the pendency of the appeal.  The Veteran's corrected distance and near vision in both eyes has consistently been reported as 20/20 or 20/40 or better.  Such findings result in a noncompensable rating under the pertinent diagnostic criteria.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  Accordingly, a compensable initial rating based on impaired visual acuity is not warranted.  

The last applicable rating criteria is the impairment of field of vision (Diagnostic Code 6080).  The majority of the evidence of record reflects that the Veteran's visual field has been full and normal throughout the entire rating period.  In May 2005, visual field was judged to be approximately 120 degrees, bilaterally.  In June 2005, visual field testing showed the visual field to be within normal limits with a normal blind spot.  December 2007, March 2009, January 2010, January 2012, January 2013, July 2014, and May 2015 records showed visual fields to be normal.  A September 2010 record noted that there was a visual field defect, but that a diplopia visual field test was not performed because the Veteran was not experiencing diplopia at the time of examination.  As there is no evidence of impaired visual field to 60 degrees or less, a compensable rating is not warranted for visual field impairment.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, the preponderance of the evidence of record does not show entitlement to a compensable initial disability rating for the service-connected right eye disability under the relevant rating criteria.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a compensable initial rating for right eye exotropia is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to a compensable initial disability rating for right eye exotropia is denied.


REMAND

A claim for entitlement to an extraschedular rating must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Veteran has consistently argued that his service-connected right eye exotropia has caused significant effects on his employment.  In September 2010, he stated that he lost several jobs due to his poor vision.  He stated that he was not able to type fast and was terminated from jobs on assembly lines and a job as a forklift driver because his eye disability slowed his ability to focus and he was not able to keep up.  The September 2010 examiner found that the Veteran may experience problems with on-the-job spatially-oriented tasks, although this did not prevent him from performing those tasks.  In January 2011, the Veteran noted that his eye disability prevented him from performing activities at a fast pace, and that he had to "move in slow motion."  He explained that he lost several jobs as a result of this effect.  During his September 2013 hearing before the Board, the Veteran stated that he lost jobs as a forklift operator, assembly line worker, and computer programmer at a newspaper because it took him too much time to complete the work due to eye focusing difficulties.

As the Veteran has alleged that his right eye disability causes problems with focusing and moving at a sufficiently quick pace to maintain employment, the Board finds that the Veteran has identified evidence of an unusual disability picture not contemplated by the rating schedule.  In conjunction with his contentions of marked interference with employment, the criteria for referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) have been met.  See Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an extraschedular rating for a right eye disability to the Director, Compensation and Pension, for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321(b).

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


